Citation Nr: 0500839	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.




REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970.  
During his tour in Vietnam, he was a generator mechanic.  It 
was his job to ensure communications throughout the unit, and 
he was often taken by helicopter to other areas to set up 
other units.  He was issued both an M-14 and an M-16 for 
personal protection on these assignments.  He has described 
three incidents when he was on convoy when the convoy was 
fired upon by the enemy; he saw many soldiers hit with 
shrapnel and saw some die.  He described the some 20 
individuals in his unit, the 510th Engineers, and others he 
knew outside the unit, who died in Vietnam.

The veteran's 201 file confirms that he was with the 510th 
Engineers in Vietnam, that he was a generator 
/power/equipment operator, cook's helper, and wheeled vehicle 
mechanic.  He is certified as having participated in Vietnam 
Counter-Offensives Phase III, IV, V, VI; and Tet 
Counteroffensives.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

During the course of the current appeal, the RO has increased 
the rating assigned for PTSD from 30 to 50 percent.  However, 
this is not the maximum assignable, and the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. The evidence of record indicates that the veteran's PTSD 
is manifested by GAF of 45, with persistent auditory and 
visual hallucinations and intrusive imagery, major depression 
and anxiety, hypervigilance, memory and calculation deficits, 
intermittent inability to perform activities of daily living, 
frequent nightmares, multiple sleep disturbances, increased 
startle response and hostility, continual irritability and 
virtual isolation at home and in his community; he requires 
multiple medications and ongoing care.

2.  The veteran's PTSD alone results in total occupational 
and social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met. 
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive psychiatric evaluations and outpatient treatment 
reports are in the file for comparative purposes.  The 
veteran has been seen for counseling of a variety of types, 
reports from which are also of record.  

In documents provided by the veteran in 2000, he indicated 
that he had become increasingly numb, with flashbacks, cold 
sweats, and nightmares.  He was being seen by the VA 
facilities in Raton and Albuquerque.  He was taking 
Nefazodone and other medications.

He has been on a waiting list for additional specialized PTSD 
treatment at the Denver VA facility.  In the interim, he was 
given Citalopram for depression and Trazodone for sleeping.  
He is described in clinical treatment records as socially 
isolated and unstable, unable to interact with his peers, and 
very angry and defensive.  His prognosis on discharge from VA 
care in 2000-2001 was extremely guarded.

A statement was received from a PTSD group facilitator to the 
effect that the veteran had been attending the group on a 
weekly basis.  He was described as angry and very upset; and 
on the few occasions when he spoke, he was often 
interruptive.  He was reportedly continuously troubled with 
his PTSD symptoms, socially isolated and plagued by recurring 
intrusive imagery and ongoing nightmares and chronic sleep 
problems.  He lived in a state of chronic denial and cyclic 
depression.  The examiner said he was a severely traumatized 
Vietnam veteran and would need long term therapies to assist 
him with integrating his trauma, developing coping skills and 
improving his own self esteem. 

A November 2000 VA examination report noted that since his 
last examination, the veteran said his life had gotten 
appreciably worse.  In the last year, two of his brothers had 
died, one from suicide, and his girlfriend had left him 
because of the continuous fighting.  He had struck her 
several times during his nightmares.  The veteran said that 
he was unable to maintain any kind of relationship anymore 
and that he was already twice divorced before the current 
relationship was ruined too.  He said his sleep continued to 
be very poor and was interrupted by frequent nightmares.  The 
nightmares had gone from occurring a few times each month to 
several times a week.  He was having increased intrusive 
memories of Vietnam and so he tried to avoid thinking about 
it.  He was very sensitive to loud noises and had flashbacks 
of Vietnam where he saw people lying, dead, all around him 
and he could do nothing to help them.  He had been taking 
Nefazodone for a year which had helped him become somewhat 
calmer during the day.

On examination, he was unable to give President's names or 
complete a series of subtractions from 100.  When asked about 
hallucinations, he said that he both heard and saw things 
that were not there.  Others could also hear him thinking, 
and he was unable to successfully interpret proverbs.  Global 
Assessment of Functioning (GAF) was 45.  The examiner 
reported that the veteran had disturbed sleep, experienced 
flashbacks and nightmares and had intrusive thoughts of 
Vietnam.  He had further withdrawn from society and found 
himself dwelling more and more in his losses and the death of 
Vietnam comrades.

The veteran's prevalent psychiatric diagnosis is PTSD 
although he has shown elements of major depression with 
anxiety.

On VA examination in 2002, he said he was working on a five 
man crew but if there was any argument, which was often, he 
would just walk away.  He had no drivers license and was on 
probation.  He lived with his girlfriend and a cat.  He was 
said to have a very short fuse and did not want to be told 
what to do in either a social or environmental/occupational 
setting.  GAF was 51-60.  He was noted to have few friends 
and did not get along with peers or coworkers.  

In a VA Form 9, dated in September 2003, the veteran reported 
that he could no longer be a productive worker, student or 
even family member due to his historical struggle with 
relationships due to PTSD.  


Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated.    

The Board notes that the veteran's record shows that he is 
clearly no longer able to fulfill work obligations, no longer 
having the capacity to function physically within the work 
environment or the ability to concentrate or otherwise 
function mentally to handle the tasks at hand.  He has become 
increasingly dependent upon medications to abate the mental 
health symptoms.

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers at 45 and is never much more than around 50 at 
any given moment. 

The veteran has low self esteem; and behaves with hostility 
and increasingly antisocial mannerisms.  He has regular and 
significant sleep disturbance with nightmares, and is 
increasingly angry, frightened, paranoid and irritable.  

The veteran has virtual isolation in the community and a 
fragile home life with a girlfriend and a cat; the former of 
whom leaves when he is abusive due to his nightmares.  His 
other social interactions are nil.  

The Board is grateful for insightful communications that have 
been provided by his counselor, as well as VA psychiatrists 
and psychologists, including those who see him regularly.  
These have shed enormous light onto his overall situation and 
mental health status.  

The veteran is hypervigilant and has sleep disturbances, and 
other symptoms reflecting such a lack of being in touch with 
reality that he is rendered more nearly than not totally 
impaired in his social environment.  Occupationally, he is 
now to the point where he cannot work in any consistent or 
productive manner. 

The Board finds that while the evidence is not entirely 
unequivocal, with resolution of all doubt in his favor, his 
symptoms more nearly than not fulfill the criteria for a 100 
percent schedular evaluation for PTSD.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


